


110 HRES 1302 IH: Honoring the life and mourning the death of

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1302
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mr. Tanner (for
			 himself and Mr. Shadegg) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Honoring the life and mourning the death of
		  John Berthoud, Ph.D.
	
	
		Whereas John Berthoud, Ph.D., devoted his life to the
			 field of public policy and the arena of politics, having taken an interest in
			 both since he was a child;
		Whereas John Berthoud made important contributions to the
			 scholarship of fiscal affairs while earning his doctorate degree in political
			 economy at Yale University;
		Whereas John Berthoud ably continued to serve the academic
			 community as an adjunct lecturer at the George Washington University, teaching
			 graduate-level courses that inspired hundreds of young people to pursue careers
			 in budgetary policy and politics;
		Whereas John Berthoud made vast contributions to the
			 public debate over the proper role of government in our society, through his
			 leadership role at the Alexis de Tocqueville Institution;
		Whereas John Berthoud was a vital and active advocate for
			 fiscal discipline at the State level, having served as legislative director for
			 Tax and Fiscal Policy with the American Legislative Exchange Council;
		Whereas John Berthoud was considered a true opinion leader
			 among his peers, serving on the Board of the American Conservative Union and as
			 Contributing Editor to Human Events;
		Whereas John Berthoud was an irreplaceable force in the
			 formation of taxpayer groups abroad, through his travels to dozens of countries
			 and as treasurer and vice president for the World Taxpayers
			 Associations;
		Whereas John Berthoud’s leadership as president of the
			 National Taxpayers Union (NTU) and National Taxpayers Union Foundation (NTUF)
			 for the past decade immeasurably advanced the cause of accountable
			 government;
		Whereas John Berthoud’s selfless and countless personal
			 sacrifices on behalf of the entire staff of the NTU and NTUF earned the respect
			 and devotion of his colleagues, who in turn renewed their dedication to NTU and
			 NTUF; and
		Whereas John Berthoud’s untimely passing at the age of 45
			 has resulted in an outpouring of condolences as well as fond remembrances from
			 hundreds of members of the political and public policy community: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 fair and effective tax policy is one of the fundamental duties of this House of
			 Representatives;
			(2)recognizes John
			 Berthoud’s leadership in the formation of tax policy at the academic, judicial,
			 and political levels;
			(3)recognizes John
			 Berthoud’s work on important public policy issues, such as tax reform and
			 economic growth;
			(4)mourns the
			 tragically short, but truly rich, life of John Berthoud, a friend, mentor,
			 colleague, and tireless warrior on behalf of taxpayers;
			(5)offers condolences
			 to John Berthoud’s family and friends; and
			(6)directs the Clerk
			 of the House of Representatives to transmit an enrolled copy of this resolution
			 tot he family of John Berthoud.
			
